Citation Nr: 1812223	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-45 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for right hip strain.

2. Entitlement to a compensable rating for bilateral hearing loss.  

3. Entitlement to service connection for a left knee disability, to include degenerative joint disease, including as secondary to the service-connected right knee disability.  

4. Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and degenerative disc disease, including as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION


The Veteran served on active duty from March 1959 to April 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for disabilities of the left knee and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The right hip strain at most has been manifested by right thigh flexion limited to 45 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, and incoordination; the right hip strain does not approximate extension limited to 5 degrees and is not manifested by abduction lost beyond 10 degrees; or, an inability to cross legs and/or rotate toe out more than 15 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, and incoordination.

2. At its worst, the service-connected bilateral hearing loss is manifested by hearing acuity at most to be Level II hearing acuity in the right ear and Level III hearing acuity in the left ear, with no exceptional pattern of hearing loss in either ear.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5242 (2017).

2. The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.85 including Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the claims being decided herein, the duty to notify has been met.  See VA correspondence dated in November 2008.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Here, the Veteran was afforded VA examinations for the right hip disability including in December 2008, July 2012, June 2015, and October 2017.  To the extent that the examinations prior to October 2017 may not be in full compliance with the holdings in Correia, the Board finds that it is not feasible to expect an examiner to be able to provide retrospective opinions on active and passive motion, in weight-bearing and non-weight-bearing.  Further, on VA examination in October 2017, the examiner addressed the concerns raised in Correia in the examination report.  

The Veteran on his November 2010 Form 9 Appeal stated that the December 2008 VA examiner did not adequately consider his hip pain.  However, the December 2008 VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

While the Veteran contends that he also recalled hearing very little during the December 2008 VA audio examination, he also admitted to being confused during the examination due to his tinnitus.  He requested another VA audiological examination and subsequently was afforded such examination in July 2012 and October 2017.  With regard to the adequacy of the examinations, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that even where an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  However, the Federal Circuit has noted that such is not part of the rating criteria.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Furthermore, no alleged prejudice has been raised by either the Veteran or his representative.  

Thus, the totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claims for a higher rating for a right hip strain and bilateral hearing loss.  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 


Right Hip Strain

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's right hip disability is evaluated by analogy under the rating code for limitation of flexion, Diagnostic Code 5252.  Under this rating code, limitation of flexion to 45 degrees is evaluated as 10 percent disabling.  Limitation of flexion to 30 degrees is 20 percent disabling.  Limitation of flexion to 20 degrees is 30 percent disabling, and limitation of flexion to 10 degrees is 40 percent disabling.  38 C.F.R. § 4.71a, Code 5252.  

The evidence during the appeal period does not more nearly approximate the criteria for the next higher rating of 20 percent under Diagnostic Code 5252 as the findings do not more nearly approximate or equate to flexion of 30 degrees or less, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Instead, as will be discussed further below, VA examinations show that the Veteran at most had flexion of the right hip limited to 45 degrees.  

On VA hip examination in December 2008, the examiner noted that there was no pain with weight bearing.  The Veteran had some pain and discomfort with internal and external rotation.  Internal rotation was 15 degrees and external rotation was 60 degrees in both active and passive motion and against resistance.  The Veteran had some pain at the endpoint and there was no increased pain, fatigue, or incoordination with repetitive motion.  Hip flexion was 110 degrees in both active and passive motion and against resistance.  Extension was zero to 15 degrees in both active and passive motion and against resistance.  There was no pain, fatigue, or incoordination with repetitive motion.  Abduction was zero to 40 degrees and adduction was zero to 20 degrees in both active and passive motion and against resistance.  There was no pain, fatigue, or incoordination with repetitive motion.

Private medical records in March 2009 show right hip flexion to be 90 degrees.  

On VA hip examination in July 2012, the examiner noted that there was no specific pain related to the Veteran's hip.  The Veteran did not report flare-ups.  Right hip flexion was 125 degrees and there was no objective evidence of painful motion.  Right hip extension was greater than 5 degrees and there was no painful motion.  Abduction was not lost beyond 10 degrees, and the Veteran was able to cross his legs and toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and his range of motion remained the same.  The examiner opined that the Veteran did not have additional limitation of range of motion following repetitive use, noting that he did not have any functional loss and/or functional impairment of the hip and thigh.  The examiner also determined that there was no ankylosis, malunion or nonunion of the femur, flail hip joint or leg discrepancy.  

On VA hip examination in June 2015, the examiner noted that the Veteran did not report flare-ups.  He reported shooting pain down his right leg.  Physical examination shows that flexion was 45 degrees, extension was 5 degrees, abduction was 10 degrees, adduction was 15 degrees, external rotation was 35 degrees, and internal rotation was 25 degrees.  The examiner noted that adduction was not limited in such a way that the Veteran could not cross his legs.  The examiner also stated that although there was pain that could cause functional loss, the pain and limited range of motion were attributable to the Veteran's back pain from his previous surgery.  The examiner indicated that there was pain with weight bearing.  The Veteran was able to perform repetitive-use testing and there was no additional loss of function after three repetitions.  The examiner stated that there was no ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The examiner concluded that all range of motion loss and pain on movement in the hips was attributable to the Veteran's spinal fusion surgery in December 2015.  

On VA hip examination in October 2017, the examiner noted that the Veteran did not report flare-ups nor functional loss or functional impairment.  Physical examination shows that flexion was 120 degrees, extension was 30 degrees, abduction was 45 degrees, adduction was 20 degrees, external rotation was 50 degrees, and internal rotation was 45 degrees.  He had pain on flexion, extension, external rotation, and internal rotation.  The Veteran was able to cross his legs.  There was no evidence of pain with weight bearing and non-weight bearing.  The Veteran was able to perform repetitive use with at least three repetitions.  The examiner noted there was no additional loss of function after three repetitions.  The examiner determined that there was no ankylosis, malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  

Other evidence during the appeal period, to include treatment records, is cumulative of the findings presented above.  

The Board has considered the application of other rating codes.  The rating code for limitation of extension provides for a 10 percent rating when limited to 5 degrees.  38 C.F.R. § 4.71a, Code 5251.  Although on VA examination in June 2015, the Veteran had extension limited to 5 degrees, this was an isolated instance as on all other VA examinations including in December 2008, July 2012, and October 2017, extension was greater than 5 degrees including with pain.  Moreover, the June 2015 VA examiner attributed the Veteran's pain to his spinal fusion surgery in December 2015.  Thus the evidence does not more nearly approximate the criteria for a separate 10 percent rating under Diagnostic Code 5251 to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include with repeated use as set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5253 for impairment of the thigh, provides a 10 percent rating for limitation of rotation with the inability to toe-out more than 15 degrees.  A 10 percent rating also is provided for limitation of adduction with inability to cross legs.  Limitation of abduction of the thigh in which the motion is lost beyond 10 degrees is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 5253.    The Veteran does not meet the criteria.  The evidence discussed above does not show limitation of rotation with inability to toe out more than 15 degrees, inability to cross legs or motion lost beyond 10 degrees.  The evidence also shows that the Veteran did not have ankylosis of the right hip or a flail hip.  38 C.F.R. § 4.71a, Codes 5250, 5254.  Lastly, all examinations do not show any form of impairment of the femur, so that a higher or additional rating is not possible under that code.  38 C.F.R. § 4.71a, Code 5255.  The Board concludes that there is no basis for a higher or additional rating for the right hip disability under any other potentially applicable rating code for any portion of the appeal period.

For these reasons, the evidence preponderates against the claim for a rating greater than 10 percent for right hip strain.  The Board finds that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average determines the Roman numeral designation for hearing impairment from Table VI or Via. 38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table Via is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

On VA audiological examination in December 2008, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 25, 60 and 70, for an average of 45, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 25, 40, 55, and 75, for an average of 49.  The speech recognition score, using the Maryland CNC Test, was 98 percent in the right ear and 98 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the December 2008 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level I for the right ear and Level I for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. 
§ 4.85, DC 6100.  

On VA audiological examination in July 2012, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 30, 70 and 70, for an average of 50, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 25, 50, 70, and 75, for an average of 55.  The speech recognition score, using the Maryland CNC Test, was 90 percent in the right ear and 88 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the July 2012 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level II for the right ear and Level II for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the VA examiner indicated that the Veteran did not report that hearing loss impacted ordinary conditions of daily life including the ability to work.  Martinak, supra.  

On VA audiological examination in October 2017, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 30, 80, and 80, for an average of 55, and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows 40, 70, 80, and 80, for an average of 68.  The speech recognition score, using the Maryland CNC Test, was 92 percent in the right ear and 86 percent in the left ear.  

Evaluating these VA audiological test results cited above, the Board finds that, when the puretone threshold averages and the speech recognition scores for the right ear and left ear from the October 2017 VA examination are applied to Table VI, the numeric designations of hearing impairment is Level I for the right ear and Level III for the left ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  Further, the October 2017 VA examiner noted that the Veteran reported that his hearing loss impacted ordinary conditions of his daily life, including ability to work as he stated that he always was saying "huh" and "what."  Martinak, supra.  

Even considering the worst results from the various examinations during the appeal period, i.e., Level II in the right ear and Level III in the left ear, the Veteran would still be assigned a noncompensable rating.  It is also noted that throughout the entire appeal period the provisions of 38 C.F.R. § 4.86, which address exceptional patterns of hearing loss, are not applicable.  There is no showing that the Veteran had an exceptional pattern of hearing loss in either ear at any portion of this appeal period.

Consideration is given to the functional effects of the Veteran's bilateral hearing loss.  Although his statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant a compensable rating.

For these reasons, the evidence preponderates against the claim for a compensable rating for bilateral hearing loss.  The Board finds that the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Final Matter

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 10 percent for right hip strain is denied.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

The Veteran contends that he has a left knee disability and lumbar spine disability secondary to his service-connected status post right total knee arthroplasty.  See, e.g., October 2008 claim.  

On VA examination in December 2008, the examiner opined that the Veteran's degenerative joint disease of the left knee and degenerative disc disease and degenerative joint disease of the lumbar spine is not associated with his service-connected right knee disability.  However, establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439. An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449; see also El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  For these reasons the December 2008 VA examination is inadequate.  

In June 2009 a private doctor noted that it is "possible" that the Veteran's left knee disability is secondary to his right knee disability but concluded that it cannot be stated with certainty whether the left knee disability is a result of the right knee problem.  The speculative nature of the opinion diminishes its overall probative value.  The physician even recommended that an orthopedist provide opinions on whether the Veteran's left knee disability and lumbar spine disability are secondary to his right knee disability.  Thus, as the examiner referred the matters to an orthopedist, it would be premature to grant service connection for a left knee disability and lumbar spine disability based on the June 2009 private opinion.  

Lastly, in an opinion in July 2012, a VA examiner opined that the Veteran's left knee disability and lumbar spine disability, "which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  This is the incorrect evidentiary standard.  The Board is aware that the examiner later determined that "there is no medical evidence the left knee or the back conditions were aggravated" due to the service connected right knee disability without using thus evidentiary standard.  However, the rationale for negative opinion focused on causation, e.g., "there is no meical [sic] or scientific evidence that a knee causes arthritis in another join or the back", as opposed to addressing the aggravation question. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA opinion from an orthopedist or other appropriate examiner regarding whether the Veteran's left knee disability and lumbar spine disability are secondary to the service-connected status post right total knee arthroplasty.  After reviewing the claims folder, including a copy of this remand, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

i.  the Veteran's left knee disability, to include degenerative joint disease, and lumbar spine disability, to include degenerative joint disease and degenerative disc disease, was caused by the service-connected status post right total knee arthroplasty or

ii.  the Veteran's left knee disability, to include degenerative joint disease, and lumbar spine disability, to include degenerative joint disease and degenerative disc disease, was aggravated (worsened) by the service-connected status post right total knee arthroplasty

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

2. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.
   
3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


